MR. JUSTICE GROVES
delivered the opinion of the Court.
The defendant was convicted in the County Court of the City and County of Denver of speeding. It was alleged that he was going 40 miles per hour in a 30 mile per hour zone. The Superior Court of the City and County of Denver dismissed the defendant’s appeal to that court.
*13On his appeal to this court the defendant has raised questions as to his in-court identification, the competency of the operator of the radar unit, and the sufficiency of the testing procedure for determining the accuracy of the radar unit.
The City and County of Denver has confessed error as to the in-court identification issue. Therefore, we reverse and return the matter to the Superior Court for remand to the county court with directions to dismiss the action.
Reversed and remanded with directions.
MR. JUSTICE HODGES does not participate.